UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-10145 Lyondell Chemical Company (Exact name of registrant as specified in its charter) 1221 McKinney St. Suite 700 Houston, Texas 77010 (713) 652-7200 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $1.00 per share and Preferred Share Purchase Rights 10.500% Senior Secured Notes due 2013 8.000% Senior Notes due 2014 8.250% Senior Notes due 2016 (Title of each class of securities covered by this Form) 6.875% Senior Notes due 2017 (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) þ Rule 12g-4(a)(1)(ii)o Rule 12g-4(a)(2)(i) o Rule 12g-4(a)(2)(ii)o Rule 12h-3(b)(1)(i) þ Rule 12h-3(b)(1)(ii)o Rule 12h-3(b)(2)(i) o Rule 12h-3(b)(2)(ii)o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: Common Stock and Preferred Share Purchase Rights:1 10.500% Senior Secured Notes due 2013: 12 8.000% Senior Notes due 2014: 17 8.250% Senior Notes due 2016: 14 Pursuant to the requirements of the Securities Exchange Act of 1934, Lyondell Chemical Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:December 21, 2007LYONDELL CHEMICAL COMPANY By:/s/ Kerry A. Galvin Name:Kerry A. Galvin Title:Senior Vice President and General Counsel
